[1] As this case must be reversed, it is not necessary or proper to make any extended statement of or comment concerning the facts. Neither is it necessary to go into the matters raised by motion of defendant to direct a verdict which was overruled by the court except to say that the plaintiff offered in evidence what purported to be a certified copy of the bond but, on cross-examination, it developed that the copy sought to be introduced contained no signatures and, hence, was not a genuine or true copy of the original. Aside from the question of whether the showing was sufficient to permit the introduction of a certified copy, a matter which we do not pass upon, it was certainly improper to admit in evidence, over proper objections of the defendant, an instrument containing no signatures and which was admittedly not a true and genuine copy of the original.
[2] There was also a direct conflict in the evidence offered by the plaintiff and that given by the defendant and, under such state of the record, it was improper for the court to direct a verdict for the plaintiff.
For the reasons indicated, the case must be and is reversed. — Reversed.
SAGER, C.J., and all JUSTICES concur.